Citation Nr: 1000920	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-36 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for arthritis 
L5-S1 with spondylotic disease.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2002 to November 
2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina.  The claims file was 
subsequently transferred to the RO in Oakland, California.

In October 2009, the Veteran testified at a hearing before 
the Board, seated at the RO.  A transcript is of record.  


FINDINGS OF FACT

The Veteran's service-connected arthritis of the 
thoracolumbar spine, confirmed by X-ray evidence, is 
manifested by objectively noted by tenderness of the mid-back 
and painful forward flexion of the spine; it has not been 
productive of: forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait; or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  


CONCLUSION OF LAW

The schedular criteria for a rating of 10 percent, but no 
greater, for arthritis L5-S1 with spondylotic disease have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5242 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant contends that his service-
connected arthritis of the lumbosacral spine warrants a 
compensable evaluation.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 
(2009).  Pertinent regulations do not require that all cases 
show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Individual disabilities are assigned separate diagnostic 
codes.  See 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Veteran here is rated under Diagnostic Code 5242 for his 
low back disability.  This code section is evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

VA also must consider functional loss of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; functional loss may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The VA must consider any part of the musculoskeletal system 
that becomes painful on use to be "seriously disabled."

By way of procedural history, in the rating decision on 
appeal of November 2005, the RO awarded service connection 
for arthritis L5-S1 with spondylotic disease and assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, DC 
5242.   Again, under this code, the Veteran is entitled to a 
10 percent rating if his spine disorder is manifested by 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

Having reviewed the evidence, the Board finds that the 
Veteran is entitled to a 10 percent rating under Diagnostic 
Code 5242.  The Board notes that the Veteran did not seek 
treatment for this disorder following his November 2005 
discharge from service.  As such, the first available post-
discharge evidence of record is the April 2008 VA medical 
examination.  In reviewing the pre-discharge treatment 
records, in a May 2005 Physical Examination Board (PEB) 
report, the examiners noted that radiographic imaging showed 
degenerative changes of the facet joints at L5-S1; and 
minimal spondylotic disease of L4-L5 with minimal foraminal 
stenosis bilaterally.  The examiner also noted that the 
Veteran's disorder was manifested by tenderness over the back 
and sacrociliac joints.  The Board finds that as the 
Veteran's spinal disorder has resulted in localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, it meets the criteria for a 10 percent rating under 
Diagnostic Code 5242.  

Parenthetically, the Board recognizes that, in an August 2005 
VA pre-discharge medical examination, the examiner did not 
note any tenderness of the back.  However, the Board finds 
this examination report to lack probative value due to some 
obvious weaknesses.  First, the examiner did not indicate 
testing the Veteran's back for tenderness upon palpation.  
Moreover, the August 2005 VA examiner indicated in his 
conclusion that he did not find any current spinal pathology 
upon physical examination to render a diagnosis.  The Board 
notes that, in performing the physical examination, the 
examiner indicated taking X-rays and that the X-ray reports 
were normal.  However, in his report, the examiner did not 
discuss any of the Veteran's service treatment records, to 
include the May 2005 PEB report indicating the presence of 
minimal spondylotic disease of L4-L5 and L5-S1.  Moreover, 
from reviewing the examiner's report, the Board finds that 
the examiner's review of the Veteran's medical history was 
based solely on information provided by the Veteran.  
Therefore, although the Veteran finds the August 2005 VA 
examination report to be of some value, including many 
measurements that are consistent with those found in the May 
2005 PEB report and the later April 2008 VA medical 
examination report, the Board finds that has less probative 
value than the others due to the flaws detailed previously.  
See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating 
that the Board may determine the probative value of medical 
opinions based on their detail of their analysis and the 
physician's access to the Veteran's medical records).

While a 10 percent rating is warranted for the reasons 
already discussed, the Board finds no support for an 
evaluation in excess of 10 percent for the Veteran's service-
connected spine disability for any portion of the rating 
period on appeal. 

Under Diagnostic Code 5242, to be entitled to the next-higher 
20 percent evaluation, the evidence must demonstrate forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  

Reviewing the objective evidence of record, the May 2005 PEB 
Board report indicated that the Veteran demonstrated 95 
degrees of forward flexion.  At the August 2005 VA medical 
examination, the examiner did not note any limitation of 
motion of the spine.  In the more recent April 2008 VA 
examination report, the examiner noted pain upon flexion from 
45 to 90 degrees.  However, he also indicated the Veteran was 
able to flex fully forward three times without loss of range.  
As such, the examiner found no functional loss of the spine 
due to pain.  Moreover, both the August 2005 VA examiner and 
the April 2008 VA examiner included findings indicating that 
the Veteran's overall range of motion of the thoracolumbar 
spine was greater than 235 degrees.  Also, the objective 
medical evidence does not contain any indications of muscle 
spasms; guarding; or abnormal spinal contour.  As such, the 
Board finds that the Veteran does not meet the criteria for a 
20 percent rating under Diagnostic Code 5242.  

In reaching the above conclusion, the Board has considered 
whether the medical evidence shows that the Veteran has any 
additional limitation of motion due to pain, weakness, 
fatigue or other factors.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The grant of a 10 
percent is based upon localized tenderness in the Veteran's 
spinal area.  Moreover, he currently experiences some pain 
upon flexion.  However, the objective medical evidence, to 
include the VA medical reports, contain findings indicating 
that the Veteran would not undergo any additional loss of 
function (i.e., motion) of the lumbar spine due to pain or 
flare-ups of pain or any such additional functional loss due 
to weakened movement, excess fatigability, incoordination, or 
flare-ups of such symptoms, to a degree that would support a 
rating in excess of 10 percent.  As such, the overall 
disability picture is not characterized by additional 
functional loss such as to enable the conclusion that the 
Veteran's disability picture most nearly approximates the 
next-higher evaluation under the general rating formula for 
the spine.

The Board also notes that Note (1) to the general rating 
formula instructs the rater to  separately evaluate 
neurologic manifestations associated with the service-
connected low back disability.  In this regard, at the 
October 2009 hearing, the Veteran mentioned having tingling 
in his legs during certain movements, suggesting a possible 
neurological disorder related to his service-connected spine 
disorder.  (Hearing Transcript, pages 9-10).  The Board notes 
that the objective medical evidence, specifically the VA 
examination reports, indicates normal sensory function in the 
lower extremities, with no signs of neuromuscular impairment 
or radiculopathy.  As such, the objective evidence does not 
support a rating under the claim for a separate rating due to 
a neurological disorder related to the service-connected 
spinal disorder.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  
Because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual 
claimant's circumstance, but nevertheless would still be 
adequate to address the average impairment in earning 
capacity caused by disability.  However, in exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before the VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology 
of a claimant's service-connected disability with the 
established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 
rating for his service-connected spinal disorder inadequate.  
The appellant's spinal disorder is evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5242, the criteria of which 
is found by the Board to specifically contemplate the level 
of impairment caused by his degenerative disorder of the 
spine.  Id.  As demonstrated by the evidence of record, the 
spinal disorder causes localized tenderness, not resulting in 
abnormal gait or abnormal spinal contour.  The VA examiners 
did not indicate any objective findings suggesting that the 
spine disorder interfered with the appellant's activities of 
daily living or his potential employment.  When comparing 
this disability picture with the Schedule, the Board finds 
that the appellant's disability picture is represented by a 
10 percent disability rating for his service-connected 
arthritis of the spine.  A compensable rating is provided for 
greater limitation of motion of the spine due to the 
disorder, but the medical evidence demonstrates that this 
limitation is not present in this case.  Accordingly, the 
noncompensable schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805; see also VAOPGCPREC 6- 96; 61 Fed. Reg. 66749 (1996).  
As the threshold determination for a referral for 
extraschedular consideration is not met, the Board finds that 
this issue is not entitled to referral for an extraschedular 
rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an evaluation greater than 10 
percent for the Veteran's service-connected spinal disorder, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

VA's Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from the VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

The Board notes that the Veteran's claim arises from an 
appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Next, the VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the Veteran did not indicate receiving 
any treatment for his spinal disorders, from a VA or private 
facility, since discharge.  As such, no treatment records 
were procured.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Two 
VA examinations were conducted in August 2005 and April 2008, 
respectively.  The Board notes that, at an October 2009 
hearing before the Board, the Veteran indicated that the 
April 2008 VA medical examination was inadequate because the 
VA examiner was a nurse practitioner.  VA does utilize nurse 
practitioners, along with physician assistants and 
physicians, to conduct compensation examinations.  The Board 
notes that a nurse practitioner is qualified to give such an 
examination so this is not a reason for deeming the 
examination to be inadequate.  See Cox v. Nicholson, 20 Vet. 
App. 563, 568-69 (2007) (holding that medical examinations 
may be conducted by licensed healthcare professionals 
competent to provide diagnoses, statements, or opinions); 
Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding 
opinions of a VA registered nurse therapist competent medical 
testimony and requiring the Board to provide reasons or bases 
for finding those opinions unpersuasive).  The examination in 
question was quite thorough in nature, including findings 
allowing for an evaluation of the extent of the Veteran's 
disorder.  As such, the Board finds that the record does not 
reflect that this examination was inadequate for rating 
purposes. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at an October 2008 Travel Board 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 10 percent, but no greater, for arthritis L5-S1 
with spondylotic disease is granted.   



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


